Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 6, 2014

                                           No. 04-14-00550-CV

                      IN RE FREEDOM BIBLE RESEARCH INSTITUTE,
                          a/k/a Body of Christ Camp and Timothy Raub

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On August 4, 2014, relators Freedom Bible Research Institute a/k/a Body of Christ Camp
and Timothy Raub filed a petition for writ of mandamus. This court is of the opinion that a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than August 27, 2014. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 6th, 2014.                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2009CI00467, styled Frances McClintock, Individually and as Next
Friend of S.M., A Minor Child v. Love Demonstrated Ministries International, Inc., et al., pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.